Citation Nr: 0719399	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

By its decision entered in March 2004, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for multiple sclerosis.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court).  
By its order, dated in November 2006, the Court vacated the 
Board's decision of March 2004 and remanded the case to the 
Board in order to afford the veteran a VA medical 
examination, to include obtaining a nexus opinion as to the 
relationship between the veteran's multiple sclerosis and his 
period of military service.  The claims folder has since been 
returned to the Board for further appellate consideration of 
this matter.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Pursuant to the Court's order of November 2006, a VA 
neurological examination of the veteran is necessary and, as 
a part thereof, an opinion is needed as to whether there is a 
nexus between the veteran's multiple sclerosis and his period 
of active service.  The Court noted that the medical evidence 
of record includes a December 1994 medical opinion from Dr. 
Richard V. Wells, who pointed out that the veteran had low 
back pain, to include as due to muscle spasm and cramping and 
that such symptoms are frequently the result of mechanical 
changes associated with multiple sclerosis.  The Court also 
pointed out that the service medical records show that the 
veteran complained of low back pain in September 1969 and 
again upon his separation examination in July 1972.  It was 
thus determined that the evidence indicated that the 
veteran's multiple sclerosis may be associated with his 
period of service and, as a result, an examination that 
included a nexus opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  Remand is required to 
effectuate the Court's directive.  

In addition, it is noted that the veteran in his brief before 
the Court assigned error on the Board's part for its 
purported failure to request or otherwise obtain records of 
treatment of the veteran compiled at Saint Vincent's Hospital 
in the 1970s and 1980s.  While the Court did not rule on the 
veteran's allegation, it is advisable at this time to request 
that efforts be made to obtain the records in question, 
provided the veteran is able to provide sufficient 
identifying information and written authorization.  38 C.F.R. 
§ 3.159(c)(1) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for entitlement to service 
connection for multiple sclerosis.  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other government records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran must be contacted in 
writing by separate letter and requested 
to provide the street address, city, and 
state, as well as the approximate dates 
of treatment, with respect to his 
reported hospital care at Saint Vincent's 
Hospital during the 1970s and 1980s.  He 
must also be requested to provide written 
authorization permitting VA to obtain any 
such records on his behalf.  Once such 
information is received, the AMC or RO 
must attempt to obtain all pertinent 
records of treatment from St. Vincent's 
Hospital for inclusion in the veteran's 
claims folder.  

3.  Any pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA neurological examination by 
a physician who specializes in neurology 
for the purpose of determining the 
approximate onset date or etiology of the 
veteran's multiple sclerosis.  The claims 
folder must be made available to and 
reviewed by the examiner for use in the 
study of this case.  

Following a review of the relevant 
evidence in the claims file, to include 
the service medical records that reflect 
complaints of low back pain and a 
December 1994 medical opinion from Dr. 
Richard V. Wells; the neurological 
examination and any tests or studies that 
are deemed necessary, the neurologist is 
asked to respond to the following: 

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
multiple sclerosis began during 
service or within the seven-
year period immediately 
following his discharge from 
service in November 1972?  Any 
manifestations of the veteran's 
multiple sclerosis found during 
the seven-year period following 
service should be fully 
described.  

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
multiple sclerosis is causally 
linked to his complaints of low 
back pain in September 1969 or 
July 1972 while on active duty 
(as documented in the service 
medical records)? 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The neurologist is also asked to provide 
a rationale for any opinion expressed.  
If any question presented is too 
speculative to answer, the physician 
should so indicate.

5.  Lastly, the veteran's claim for 
entitlement to service connection for 
multiple sclerosis must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



